                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EQUITY GROWTH ASSET                               Case No. 4:19-cv-01505-KAW
                                         MANAGEMENT,
                                   8                                                       ORDER REASSIGNING CASE TO A
                                                        Plaintiff,                         DISTRICT JUDGE; REPORT AND
                                   9                                                       RECOMMENDATION TO REMAND
                                                 v.                                        TO STATE COURT; ORDER
                                  10                                                       GRANTING IN FORMA PAUPERIS
                                         MELVIN HOLDEN, et al.,                            APPLICATIONS
                                  11
                                                        Defendants.                        Re: Dkt. Nos. 1, 3, 4
                                  12
Northern District of California
 United States District Court




                                  13          On March 22, 2019, Defendants Melvin and Nancy Holden removed this unlawful detainer
                                  14   action from San Francisco County Superior Court, and applied to proceed in forma pauperis. (Not.
                                  15   of Removal, Dkt. No. 1; IFP Appl., Dkt. Nos. 3 & 4.)
                                  16          As removal is clearly improper, and the parties have not consented to the undersigned, for
                                  17   the reasons set forth below, the Court reassigns this case to a district judge and recommends that
                                  18   the case be remanded to state court. Additionally, the Court grants Defendant’s application to
                                  19   proceed in forma pauperis.
                                  20                                        I.    BACKGROUND
                                  21          Plaintiff Equity Growth Asset Management commenced this unlawful detainer action
                                  22   against Defendant in San Francisco County Superior Court on or around May 15, 2018. (Compl.,
                                  23   Not. of Removal, Ex. 1.) The complaint contains a single cause of action for unlawful detainer.
                                  24   Id. The case is a “limited civil case,” in which Plaintiff seeks immediate possession of a certain
                                  25   property located in San Francisco, California, which Defendants occupy.
                                  26          On May 4, 2018, Plaintiff allegedly served a written notice on Defendant to pay rent or
                                  27   quit within three days. (Compl. ¶ 7.) Defendants did not pay as required before the notice period
                                  28   expired at the end of May 7, 2018. Id. On May 15, 2018, Plaintiff filed the instant unlawful
                                   1   detainer suit in state court. On March 22, 2019, Defendants removed the action to federal court on

                                   2   the separate grounds that it presents a federal question and that diversity jurisdiction exists. (Not.

                                   3   of Removal at 2.)

                                   4                                       II.      LEGAL STANDARD
                                   5           Federal courts exercise limited jurisdiction. A “federal court is presumed to lack

                                   6   jurisdiction in a particular case unless the contrary affirmatively appears.” Stock W., Inc. v.

                                   7   Confederated Tribes, 873 F.2d 1221, 1225 (9th Cir. 1989) (citation omitted). A defendant may

                                   8   remove a civil action from state court to federal court if original jurisdiction would have existed at

                                   9   the time the complaint was filed. See 28 U.S.C. § 1441(a). “[R]emoval statutes are strictly

                                  10   construed against removal.” Luther v. Countrywide Homes Loans Servicing, LP, 533 F.3d 1031,

                                  11   1034 (9th Cir. 2008). “Federal jurisdiction must be rejected if there is any doubt as to the right of

                                  12   removal in the first instance,” such that courts must resolve all doubts as to removability in favor
Northern District of California
 United States District Court




                                  13   of remand. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). The burden of establishing that

                                  14   federal jurisdiction exists is on the party seeking removal. See id. at 566-67.

                                  15           Federal district courts have original jurisdiction over actions that present a federal question

                                  16   or those based on diversity jurisdiction. See Wayne v. DHL Worldwide Express, 294 F.3d 1179,

                                  17   1183 & n.2 (9th Cir. 2002). Federal district courts have federal question jurisdiction over "all civil

                                  18   actions arising under the Constitution, laws or treaties of the United States." 28 U.S.C. § 1331.

                                  19   Federal question jurisdiction is governed by the well-pleaded complaint rule, which provides that

                                  20   the basis for federal jurisdiction must appear on the face of the properly pleaded complaint, either

                                  21   because the complaint directly raises an issue of federal law or because the plaintiff's "right to

                                  22   relief under state law requires resolution of a substantial question of federal law in dispute

                                  23   between the parties." Franchise Tax Bd. of Cal. v. Constr. Laborers Vacation Trust for S. Cal.,

                                  24   463 U.S. 1, 13 (1983). "[A] case may not be removed to federal court on the basis of a federal

                                  25   defense . . . , even if the defense is anticipated in the plaintiff's complaint . . . ." Caterpillar Inc. v.

                                  26   Williams, 482 U.S. 386, 393 (1987) (citation omitted).

                                  27                                             III.   DISCUSSION

                                  28           Defendants removed this unlawful detainer action from state court on the separate grounds
                                                                                            2
                                   1   that the district court has jurisdiction because the case presents a federal question and that there is

                                   2   diversity jurisdiction.

                                   3          A.     Federal Question Jurisdiction
                                   4           Defendants claim that a federal question exists because Plaintiff may not have standing to

                                   5   pursue this action due to “the construction of the Pooling and Service Agreement of the Plaintiff

                                   6   Equity Growth Asset Management.” (Not. of Removal ¶¶ 9, 12.) Whether a party has standing is

                                   7   not a matter of federal law, and the lawsuit is not removable on that basis. Defendants’ argument

                                   8   appears to be an attack on Plaintiff’s corporate form. Defendants’ rights in an unlawful detainer

                                   9   action, however, depend on the interpretation of state law. Further, Defendants have not shown

                                  10   why the resolution of Plaintiff’s unlawful detainer claim will turn on a substantial question of

                                  11   federal law. The complaint, therefore, fails to present a federal question or a substantial question

                                  12   of federal law.
Northern District of California
 United States District Court




                                  13           Moreover, the well-pleaded complaint rule prevents the Court from considering any

                                  14   additional claims, such that a defendant cannot create federal question jurisdiction by adding

                                  15   claims or defenses to a notice of removal. See Provincal Gov't of Marinduque v. Placer Dome,

                                  16   Inc., 582 F.3d 1083, 1086 (9th Cir. 2009); see also McAtee v. Capital One, F.S.B., 479 F.3d 1143,

                                  17   1145 (9th Cir. 2007) (even previously asserted counterclaims raising federal issue will not permit

                                  18   removal). Accordingly, Defendants’ claim Plaintiff may not have standing to sue does not

                                  19   establish federal question jurisdiction in this matter. Thus, Defendants’ contention that there are

                                  20   federal questions at issue in this litigation is misplaced.

                                  21           Lastly, the limited scope of unlawful detainer proceedings precludes cross-complaints or

                                  22   counterclaims. See Knowles v. Robinson, 60 Cal. 2d 620, 626-27 (1963). Thus, to the extent that

                                  23   Defendants’ assertions could be contained in any such filing, they would, nonetheless, fail to

                                  24   introduce a basis for federal question jurisdiction.

                                  25          B.     Diversity Jurisdiction

                                  26           District courts also have original jurisdiction over all civil actions “where the matter in

                                  27   controversy exceeds the sum or value of $75,000, exclusive of interests and costs, and is between .

                                  28   . . citizens of different States.” 28 U.S.C. § 1332(a). When federal subject-matter jurisdiction is
                                                                                           3
                                   1   predicated on diversity of citizenship, complete diversity must exist between the opposing parties.

                                   2   Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373-74 (1978). Under the forum defendant

                                   3   rule, “a civil action otherwise removable solely on the basis of [diversity jurisdiction] may not be

                                   4   removed if any of the parties in interest properly joined and served as defendants is a citizen of the

                                   5   State in which such action is brought.” 28 U.S.C. § 1441(b). Here, Plaintiff, a corporation, is a

                                   6   citizen of California, and Defendants are also citizens of California. Thus, even if there was

                                   7   complete diversity of citizenship, the forum defendant rule applies, and the action is not removable

                                   8   on the basis of diversity jurisdiction. See 28 U.S.C. § 1441(b).

                                   9                                        IV.    CONCLUSION

                                  10          For the reasons set forth above, the Court REASSIGNS this action to a district judge with

                                  11   the recommendation that the action be REMANDED to state court for further proceedings. The

                                  12   Court GRANTS Defendants’ requests to proceed in forma pauperis.
Northern District of California
 United States District Court




                                  13          Any party may file objections to this report and recommendation with the district judge

                                  14   within 14 days of being served with a copy. See 28 U.S.C. § 636(b)(l); Fed. R. Civ. P. 72(b); N.D.

                                  15   Civil L.R. 72-3. The parties are advised that failure to file objections within the specified time

                                  16   may waive the right to appeal the district court’s order. IBEW Local 595 Trust Funds v. ACS

                                  17   Controls Corp., No. C-10-5568, 2011 WL 1496056, at *3 (N.D. Cal. Apr. 20, 2011).

                                  18          IT IS SO RECOMMENDED.

                                  19   Dated: March 25, 2019
                                                                                             __________________________________
                                  20                                                         KANDIS A. WESTMORE
                                  21                                                         United States Magistrate Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
